Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 5, 8, 14, 20, 38, 41, 44, 54, and 55 are pending.  Claims 2, 3, 6, 7, 9-13, 15-19, 21-37, 39, 40, 42, 43, 45-53, and 55-71 have been canceled.  Note that, Applicant’s amendment and arguments filed 2/19/21 have been entered.  
Objections/Rejections Withdrawn
The following objection/rejections as set forth in the Office action mailed 8/19/20 
have been withdrawn:
	The rejection of claims 1-4, 8, 14, 20, 38, 41, 44, and 54 under 35 U.S.C. 103 as being unpatentable over Hazenkamp et al (US 2007/0072787), has been withdrawn.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Hazenkamp et al (US 2007/0072787) as applied to claims 1-4, 8, 14, 20, 38, 41, 44, and 54 above, and further in view of WO2016/005775, has been withdrawn.    
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4, 8, 14, 20, 38, 41, 44, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hazenkamp et al (US 2007/0072787) in view of Borchers et al (US 2012/0094889).  
Hazenkamp et al teach particulate compositions, especially granules, comprising from 1% to 40% by weight of finely particulate bleach catalysts, from 0% to 65% by weight of at least one alkali metal salt and/or alkaline earth salt; from 5 to 90% by weight of at least one water-soluble binder; from 0 to 70% by weight of at least one water-soluble polymer; from 0 to 90% by weight of at least one filler; from 0 to 8% by weight of at least one plasticizer; from 0 to 50% by weight of at least one white pigment; from 0 to 5% by weight of at least one water-soluble or water-dispersible dye/pigment; from 0 to 5% by weight of at least one anti-adherent and/or lubricant; and from 0 to 20% by weight of at least one further additive such as polymers, etc.  See paras. 4-17.  Suitable bleach catalysts include all known an customary bleach catalysts such manganese containing catalysts, etc.  See para. 17-75.  Suitable alkali metal salts include sodium sulfate, calcium chloride, alkali metal silicates, etc.  See para. 121.  Suitable binders include polyvinyl alcohol, etc.  See paras. 120-128.  Suitable fillers include maize starch, cellulose materials, layered silicates, etc.  Note that, maize starch is listed on page 14 of the instant specification as a preferred absorbent material. See para. 180-190.  Suitable polymers include sodium carboxymethylcellulose, etc.  See paras. 170-175.  

	Hazenkamp et al do not teach the use of bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexagluorophosphate) or a particulate composition containing bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate), a water-soluble polymer, an absorbent, a filler, a water-soluble salt, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Borchers et al teach cogranules containing at least one bleach activator, at least one metal-containing bleach catalyst, and at least 5 wt% of at least one organic acid.  See Abstract.  Suitable bleach catalysts include complexes of manganese such as bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate), etc.  See paras. 26-29.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexagluorophosphate) in the particles taught by Hazenkamp et al, with a reasonable expectation of success, because Borchers et al teach the use of bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate) as a bleach catalyst in a similar composition 
	Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a particulate composition containing bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate), a water-soluble polymer, an absorbent, a filler, a water-soluble salt, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Hazenkamp et al in view of Borchers et al suggest a particulate composition containing bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate), a water-soluble polymer, an absorbent, a filler, a water-soluble salt, and the other requisite components of the composition in the specific amounts as recited by the instant claims.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hazenkamp et al (US 2007/0072787) in view of Borchers et al (US 2012/0094889) as applied to claims 1, 4, 8, 14, 20, 38, 41, 44, and 54 above, and further in view of WO2016/005775.  
Hazenkamp et al are relied upon as set forth above.  However, Hazenkamp et al do not teach the use of the specific polymer as recited by instant claims in addition to the requisite components of the composition as recited by the instant claims.  
’775 teaches the encapsulation of benefit agents, where the benefit agent is a reactive, pro-reactive, or catalytic entity that requires protection from other formulation ingredients, but which can be released in response to a particular trigger caused by a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use poly(vinylalcohol)polymer modified by reaction with 2-10 C aldehyde in the particles taught by Hazenkamp et al, with a reasonable expectation of success, because ‘775 teaches that the use of poly(vinylalcohol)polymer modified by reaction with 2-10 C aldehyde and a surfactant provides desired stability to a benefit agent such as a metal catalyst in a similar composition when used as a coating or in admixture with the benefit agent and further, such enhanced stability would be desirable in the particles taught by Hazenkamp et al and Hazenkamp et al teach the use of polymers in general as another additive to the particle and the use of coating agents in general and specifically, polyvinyl alcohol as a coating material.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Hazenkamp et al in view of Borchers et al, Applicant states that Hazenkamp et al references the use of bleach activators such as TAED, but nowhere teaches or suggests that they may be eliminated as required by instant claim 1.  In response, note that, the Examiner asserts that Hazenkamp et al clearly teaches that bleach activators may be used in the composition which would clearly suggest embodiments which contain or do not contain bleach activators as recited by the instant claims (See para. 339 of Hazenkamp et al).  Additionally, instant claim 1 of Hazenkamp et al clearly teaches particulate compositions which contain a transition metal bleach catalyst but do not require the use of a bleach activator or said another way, do not contain a bleach activator as recited by the instant claims.  
Additionally, the Examiner asserts that Borchers et al is analogous prior art relative to the claimed invention and Hazenkamp et al and that one of ordinary skill in the art clearly would have looked to the teachings of Borchers et al to cure the deficiencies of Hazenkamp et al.  Borchers et al is a secondary reference relied upon for its teaching of bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexafluorophosphate).  While Borchers et al do teach the use of a bleach activator, Hazenkamp et al is the primary reference which does not require the use of a bleach activator as outlined above.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-dimanganese(IV) di(hexagluorophosphate) in the particles taught by Hazenkamp et al, with a reasonable expectation of success, because Borchers et al teach the use of bis (N,N’,N’’-trimethyl-1,4,7-triazacyclononane)-trioxo-
With respect to the rejection of instant claim 5 under 35 U.S.C. 103 using Hazenkamp et al in view of Borchers et al, and further in view of WO2016/005775, Applicant states that the teachings of Hazenkamp et al in view of Borchers et al are not sufficient to suggest the claimed invention and that the teachings of ‘775 are not sufficient to remedy the deficiencies of Hazenkamp et al in view of Borchers et al.  In response, note that, the Examiner asserts that the teachings of Hazenkamp et al in view of Borchers et al are sufficient to suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that ‘775 is analogous prior art relative to the claimed invention and Hazenkamp et al and that one of ordinary skill in the art clearly would have looked to the teachings of ‘775 to cure the deficiencies of Hazenkamp et al in view of Borchers et al with respect to instant claim 5.  ’775 is a secondary reference relied upon for its teaching of the specific polymer as recited by instant claim 5.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use poly(vinylalcohol)polymer modified by reaction with 2-10 C aldehyde in the particles taught by Hazenkamp et al, with a reasonable expectation of success, because ‘775 teaches that the use of poly(vinylalcohol)polymer modified by reaction with 2-10 C aldehyde and a surfactant provides desired stability to a benefit agent such as a metal catalyst in a similar composition when used as a coating or in admixture with the benefit agent and further, such enhanced stability would be desirable in the particles 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/May 10, 2021